Case 2:15-cv-00907-PA-RAO Document 376 Filed 12/23/20 Page 1 of 1 Page ID #:6413




    1                  IN THE UNITED STATES DISTRICT COURT
    2               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    3
    4
    5 CHARLTON E. SANDERS,                        Case No. 2:15-cv-00907-PA-RAO
    6              Plaintiff,                     [PROPOSED] ORDER
    7        v.
                                                  Honorable Percy Anderson
    8 COUNTY OF LOS ANGELES, et al.
    9              Defendants.
  10
  11         Before the Court is the parties’ Joint Stipulation of Dismissal pursuant to
  12 Federal Rule of Civil Procedure 41. The Stipulation of Dismissal is with prejudice
  13 and is signed by Charlton E. Sanders, in Pro Se, and counsel for Defendants County
  14 of Los Angeles, Los Angeles County Sheriff’s Department, Lee Baca and Deputies
  15 Shuster, Gautt and Wolf, who have appeared in the action.
  16         IT IS THEREFORE ORDERED that:
  17         1.    Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff
  18 Charlton E. Sanders and Defendants County of Los Angeles, Los Angeles County
  19 Sheriff’s Department, Lee Baca and Deputies Shuster, Gautt and Wolf, by their
  20 undersigned attorneys, stipulate that this action is dismissed with prejudice.
  21         2.    Each party shall bear his own attorney’s fees, including attorney fees per
  22 42 USC Section 1988, costs, and expenses incurred by or on behalf of said party in
  23 connection with this action.
  24         IT IS SO ORDERED.
  25
  26    Dated: December 23, 2020
  27                                          HONORABLE ROZELLA A. OLIVER
  28                                          U. S. MAGISTRATE JUDGE

                                                                           Case No. 2:14-cv-1247
                                        [PROPOSED] ORDER
